           Case 1:21-cv-00928-RDM Document 8 Filed 04/27/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 ----------------------------------------------------------------------X
 TRUSTEES of the IAM NATIONAL PENSION                                  :
 FUND,                                                                 :
                                                                       :
                                                   Plaintiffs,         :   Case No.: 1:21-cv-00928-RDM
                                                                       :
                             - against -                               :
                                                                       :
 OHIO MAGNETICS, INC.,                                                 :
                                                                       :
                                                   Defendant.          :
 ----------------------------------------------------------------------X

        PLEASE TAKE NOTICE that Anthony S. Cacace, an attorney at law admitted to appear

pro hac vice in the above-captioned action by Order dated April 14, 2021, hereby enters his

appearance on behalf of Plaintiffs, the Trustees of the IAM National Pension Fund, and requests

that copies of all notices, correspondence, orders, and other documents in this matter be served

upon him at the address below.

  Dated:     April 27, 2021                            PROSKAUER ROSE LLP
             New York, New York
                                                       By:            /s/ Anthony S. Cacace
                                                                        Anthony S. Cacace
                                                                      (admitted pro hac vice)
                                                       Eleven Times Square
                                                       New York, NY 10036
                                                       (212) 969-3307
                                                       acacace@proskauer.com

                                                       Counsel for the Plaintiffs
